ITEMID: 001-82417
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: LONGBOTTOM AND OTHERS v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Josep Casadevall;Nicolas Bratza
TEXT: The applicants, Mr David P. Longbottom, Mr Ian Campbell and Mr Peter Davey are British nationals who were born in 1961, 1960 and 1952 and live respectively in West Yorkshire, North Yorkshire and Dorset. They were represented before the Court by Ms J. Starling, a lawyer practising in London. The United Kingdom Government (“the Government”) were represented by their Agent, Mr C. Whomersley, of the Foreign and Commonwealth Office
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s wife died on 20 August 1995, leaving two children born in 1987 and 1990. His claim for widows’ benefits was made in or about January 1999 and was rejected on 21 January 1999 on the ground that he was not entitled to widows’ benefits because he was not a woman. The applicant applied again on 15 February 1999 and his claim was rejected on 23 March 1999 for the same reason. The applicant lodged an appeal on 12 April 1999. The Benefits Agency’s reconsideration decision of 20 June 2000 upheld the earlier decision and his appeal was further heard and adjourned by a tribunal on 30 August 2000. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefits were payable to widowers under United Kingdom law.
The applicant’s wife died on 21 November 1994, leaving a child born in 1990. Following a telephone call and a letter to the Benefits Agency, his claim for widows’ benefits was made on 31 January 2001 and was rejected on 1 February 2001 on the ground that he was not entitled to widows’ benefits because he was not a woman. The applicant lodged an appeal on 14 February 2001. The Benefits Agency’s reconsideration decision of 15 February 2001 upheld the earlier decision and his appeal was further heard and adjourned by a tribunal on 22 August 2001. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefits were payable to widowers under United Kingdom law.
The applicant’s wife died on 11 August 2000, leaving two children born in 1988 and 1991. Following a telephone call and a letter to the Benefits Agency, his claim for widows’ benefits was made on 11 October 2000 and was rejected on 15 November 2000 on the ground that he was not entitled to widows’ benefits because he was not a woman. The applicant lodged an appeal. The Benefits Agency reconsideration decision of 5 February 2001 upheld the earlier decision and his appeal was further heard and rejected by a tribunal on 11 June 2001. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefits were payable to widowers under United Kingdom law.
The domestic law relevant to this application is set out in Willis v. the United Kingdom, no. 36042/97, §§ 14-26, ECHR 2002-IV.
